Citation Nr: 1727795	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  05-30 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for late effect of traumatic brain injury (TBI).

2.  Entitlement to service connection for alcoholic polyneuropathy.

3.  Entitlement to service connection for anterior vermis syndrome with ataxia secondary to alcohol.

4.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1973.

Historically, a claim for service connection for headaches was previously denied by the RO in Chicago, Illinois, in April 1980; the Veteran did not appeal the denial.  In August 1991, the RO in Des Moines, Iowa, declined to reopen the previously denied claim, which was then recharacterized as a claim for head injury.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO, inter alia, again declined to reopen the Veteran's claim, recharacterized as one for service connection for head trauma, and declined to reopen a claim for injury to neck vertebra.  In January 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005.

In August 2007, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2007, the Board remanded what was then characterized as a single request to reopen a claim for service connection for residuals of head trauma and neck injury to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the request to reopen (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration. 

In April 2011, the Board determined that the claim for service connection for residuals of a neck injury had not been previously adjudicated, and thus this claim did not need to be reopened through the submission of new and material evidence.  This issue was thus recharacterized as an original claim for service connection for residuals of a neck injury.  This issue was remanded to the RO, via the AMC, for adjudication on a de novo basis.

Also, in April 2011, the Board determined that new and material evidence to reopen the claim for service connection for residuals of a head trauma, claimed as headaches, had been received.  This claim was thus reopened and the claim for service connection, on the merits, was remanded to the RO, via the AMC, for further development and adjudication on a de novo basis.

In July 2012, June 2013, and May 2014, Board again remanded these claims to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in the July 2015 SSOC) and returned these matters to the Board for further appellate consideration.

In February 2016, the Board granted service connection for posttraumatic vascular headaches and denied service connection for partial paresis of the left VI cranial nerve.  The Board expanded the claim for residuals of a head injury and remanded the claims on appeal to the RO, via the AMC in Washington, DC, for further action, to include additional development of the evidence.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.").  After attempting to complete the requested action, the AMC continued to deny the claims (as reflected in the March 2017 SSOC) and returned these matters to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on these claims, prior to appellate consideration, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters. 

Pursuant to the Board's February 2016 remand, the AOJ arranged for the Veteran to undergo a VA examination, and such examination was scheduled.  However, the record reflects that the Veteran's was cancelled because he could not be located or contacted.  In addition to the undeliverable February 2016 Board remand, the March 2017 SSOC, and other VA and BVA correspondence, a March 2017 email correspondence and report of general information noted the Veteran was homeless and without an address, that all addresses on file were incorrect, and there was no way of contacting him.  

Notably, a February 2017 deferral rating includes a notation that the Veteran's claim needs special consideration, as the Veteran has economic, social, and psychological barriers.  It was requested that VHA (Veterans Health Administration) patient advocate staff and social workers be contacted, to include the Veteran's local POA (power of attorney) office.  If unable to locate an address and/or provide an examination, it was requested that an examiner review the Veteran's electronic file and provide a medical opinion, however, such action was not taken.  A subsequent March 2017 report of general information noted the Veteran's representative was contacted and that the Veteran's new address was provided.  

Given the above, the Board finds that, in the interests of due process, further remand of this matter is warranted.  On remand, appropriate action to re-send to the Veteran (at his correct, current address) and his representative a copy of the Board's February 2016 Remand and the March 2017 SSOC, as noted in the March 2017 report of general information.  In addition, the Veteran should, again, be scheduled for a VA examination pursuant to the Board's prior February 2016 remand. 

Also while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Fayetteville VA Medical Center (VAMC), and that records from this facility dated through April 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all pertinent VA treatment records dated since April 2017.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include obtaining further medical opinion, if appropriate) prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Re-send to the Veteran (at his current, correct address) and his representative a copy of the Board's February 2016 remand and the March 2017 SSOC.

2.  Obtain from the Fayetteville VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After the above development is completed and all obtainable records have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, concerning the nature and etiology of his alcohol dependence.

The contents of the Veteran's electronic file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

Based on consideration of all pertinent evidence, the physician should render an opinion, consistent with sound medical judgment, which addresses the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alcohol dependence is a primary disorder or a secondary disorder caused and/or aggravated beyond the normal progress of the disorder by his service-connected posttraumatic vascular headaches?

In addressing the above, the physician must consider and discuss all pertinent medical evidence, to include the following:  the May 2004 VA mental disorders examination report, the July 2015 VA examination report, the Veteran's allegation that his chronic headache disorder contributes to his alcohol use (see Veteran's written statement received in March 2012), the Veteran's description that his alcohol abuse started prior to service (see, e.g., VA hospitalization records dated in March 1991; VA clinic records dated in May 2005 and May 2009), the Veteran's description of his two months of boot camp in service being a period of sobriety (see VA clinic record dated in May 2009), his report of drinking "when he sees something that reminds him of one of his wives" (see VA hospitalization records dated in February 1991), his report of resuming drinking after a period of sobriety "for no reason" (see VA clinic record dated in May 2009), his report of his drinking behavior as being responsible for the loss of his teeth due to fighting in bars (see VA hospitalization record dated in March 1991), his lack of candor by admitting to his treating VA physician that "I lied all my life" (see VA clinic record dated in May 2004), the report of the Veteran's father regarding the onset of marijuana and heroin abuse in service (see VA hospitalization record dated in December 1974), and the report of the Veteran's mother that the Veteran has underreported the extent of his alcohol use by a factor of 2 or 3 (see VA clinic record dated April 1997).

All examination findings, along with complete, clearly-stated rationale for any conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



